 In the Matterof LEXINGTONSILK.MILLS DIVISION OF BURLINGTONMILLSCORPORATION,LEXINGTON, N. C.andUNITED TEXTILEWORK-ERS OF AMERICA LOCAL UNION,#2610,A. F. or L., LEXINGTON,N. C.Case No. R2445.-Decided April 28, 1941Jurisdiction:textile manufacturing industry.Investigation and Certification of Representatives:existence of question': re-fusal to accord union recognition;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding office and supervisory employees;agreement as to.Brooks,McLendon and Holderness,byMr. Norman Block,ofGreensboro, N. C., for the Company.Mr. Alfred B. Jones,ofWashington, D. C., for the U. T.W. A.Mr. Harold Weston,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 7, 1941, United Textile Workers of America, hereincalled the U. T.W., A., filed with the Regional Director for theFifth Region (Baltimore, Maryland), a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Lexington Silk Mills Division of BurlingtonMillsCorporation, Lexington, North Carolina, herein called theCompany, and, requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On March 21, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On March 27, 1941, the Regional Directorissued a noticeof hear-ing, copies of which were duly served upon the Company and the31 N.L.R B, No 65420 LEXINGTON SILK MILLS' DIVISION421U. T. W. A. Pursuant to the notice, a hearing was held on' April3, 1941, at Lexington, North Carolina, before Herbert Eby, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the U. T. W. A. were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing, on theissueswas afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGSOFFACT.I.THE BUSINESS OF THE COMPANYLexington Silk Mills Division of Burlington Mills' Corporation,one of approximately 26 subsidiaries of Burlington Mills Corpora-tion, is engaged in the conversion of continuous filament yarns intowoven cloth at Lexington, North Carolina.The Company's rawmaterials, except for a small percentage, are obtained from within`the State of North Carolina.During the year preceding the hear-ing, the Company's volume of sales amounted to over $500,000, about90 per cent of which represented shipments to points outside ofNorth Carolina.The, Company employs about 202 productionemployees.II.THEORGANIZATION INVOLVEDUnited Textile Workers- of America Local Union #2610 is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONAlthough' the U. T. W. A. requested the Company to engage inbargaining conferences with its representatives, the Company hasrefused to do so.At the hearing there was introduced in evidencea statement by the Regional Director showing that the U. T. W.' A.represented a substantial number of employees in the desired unit.'We find that a question has arisen concerning representation ofemployees of the Company._I The U. T. W. A. submitted to the Regional Director authorization cards, dated Januaryand'February 1941, and signed by 100 employees whose names appear on the Company'spay roll of February 22, 1941. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECTOF TAE QUESTIONCONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe U. T. W. A. and the Company agreed, and we find, that allproduction employees should be included in, and that office and super-visory forces should be excluded from, the appropriate unit.TheU. T. W. A. petitioned for, and the Company did not object to, theinclusion of maintenance employees within the unit.We shall alsoinclude such employees in the appropriate unit.We find that all production and- maintenance employees, excludingoffice and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining and that said unit Will insureto employees of the Company the full benefit of their rightto self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.'VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by the holding of an election by secretballot and we shall so direct.Although the' Company and the U. T. W. A. agreed that eligibilityto participate in the election should be determined as of February22, 1941, they offered no reason for their choice of eligibility date.We believe that the purposes of the Act will best be effectuated bydirecting, and we shall therefore direct, pursuant to our usual prac-tice, that all employees in the appropriate unit whose names appearon the Company's pay roll for the period immediately preceding thedate of this Direction of Election, subject to such limitations andadditions as are set forth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Lexington Silk Mills Division of Burling-ton Mills Corporation, Lexington, North Carolina, within the mean- LEXINGTON SILK MILLS DIVISION423ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All' production and maintenance employees, excluding office andsupervisory employees, constitute a unit appropriate for the purposesof collective. bargaining within the meaning of Section 9 (b) ofthe National Labor Relations Act.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the,NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and, pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Lexington Silk Mills Division of Burlington Mills Corporation,Lexington, North Carolina, an election by secret ballot shall be con-ducted as early as possible but not later than thirty (30) days afterthe date of this Direction under the direction and supervision ofthe Regional Director for the Fifth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all productionand maintenance employees of Lexington Silk Mills Division ofBurlington Mills Corporation, Lexington, North Carolina, excludingoffice and supervisory employees, who were employed during the pay-rollperiod next preceding the date ^ of this Direction, includingemployees who did not work during such pay=roll period becausethey were ill or on vacation or in the active military service or train-ing, of the United States, or temporarily laid off, but excluding em-ployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented for the purposes ofcollective bargaining, by United TextileWorkers of America Local#2610, A. F. of L.